1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT C. WILLIAMS,                             )   Case No. 1:17-cv-00916-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S THIRD
13          v.                                       )   MOTION FOR APPOINTMENT OF COUNSEL,
                                                         WITHOUT PREJUDICE
14                                                   )
     GERARDO ALCALA, et al.,
                                                     )   [ECF No. 68]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Robert C. Williams is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s third motion for appointment of counsel, filed January

20   2, 2019.

21          As Plaintiff has been advised, he does not have a constitutional right to appointed counsel in

22   this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any

23   attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District

24   Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

25   circumstances the court may request the voluntary assistance of counsel pursuant to section

26   1915(e)(1). Rand, 113 F.3d at 1525.
27   ///

28   ///

                                                         1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Plaintiff

7    contends that his mental health condition makes it difficult for him to effectively prosecute this action

8    and he is in need of discovery documents. Although Plaintiff contends that he is being treated for

9    mental health issues, the Court does not find that the exceptional factors necessary to justify

10   appointment of counsel exist in this case, at the present time. The Court previously denied Plaintiff’s

11   requests and nothing has substantially changed in this case since that time to change the Court’s

12   analysis. The record to date demonstrates that Plaintiff understands the litigation process and how to

13   file documents. Furthermore, the Court cannot evaluate the likelihood of success of the merits at this

14   juncture, and the record in this case demonstrates sufficient writing ability and legal knowledge to

15   articulate the claims asserted. Moreover, circumstances common to most prisoners, such as lack of

16   legal education and limited law library access, do not establish exceptional circumstances that would

17   warrant a request for voluntary assistance of counsel. Accordingly, Plaintiff’s third motion for

18   appointment of counsel is denied, without prejudice.

19
20   IT IS SO ORDERED.

21   Dated:     January 4, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                           2
